In a proceeding pursuant to CPLR article 75 to stay arbitration of an uninsured motorist claim, the appeal is from an order of the Supreme Court, Kings County (Spodek, J.), dated April 12, 1989, which, after a hearing, granted the petitioner’s application for a permanent stay of arbitration.
Ordered that the order is affirmed, with costs.
We disagree with the appellant’s contention that the court’s determination was against the weight of the evidence. The court properly credited the testimony of the investigating police officer who testified that shortly after the accident the appellant stated that there had been no physical contact between his car and another car prior to his collision with a telephone pole (see generally, Cohen v Hallmark Cards, 45 NY2d 493, 498; see also, Matter of Allstate Ins. Co. v Tauszik, 177 AD2d 486).
We have examined the appellant’s remaining contentions and find them to be without merit. Sullivan, J. P., Lawrence, Rosenblatt and O’Brien, JJ., concur.